DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 2/16/2021 has been entered. The claims 1-3, 5, 7, 10-12, 14, and 19-20 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground of rejection set forth in the current Office Action based on the newly cited Hirosawa reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa et al. US-PGPUB No. 2014/0106885 (hereinafter Hirosawa) in view of Malia et al. US-PGPUB No. 2020/0106965 (hereinafter Malia based on the provisional application 62/739,178’s filing date). 

Hirosawa teaches an information processing apparatus comprising: 
One or more memories that store a set of instructions (Paragraph 0110 “the game program may be stored in advance in a non-volatile storage device”); 
One or more processors that are in communication with the one or more memories, the one or more processors executing the instructions to cause the information processing apparatus to (Paragraph 0107 “the game processing described above can be performed by a processor….in an information processing system including at least one information processing apparatus…the processing indicated in the flow chart described above is performed as a result of the control section 31 of the game apparatus 3 executing a predetermined game program” and Paragraph 0110 “it is possible to provide the various functions described above by causing a computer or the like to load a game program from the storage medium and execute it”): 
display an image including a virtual object on a display device (FIGS. 2-3 and 6 and Paragraph 0075-0076 show displaying of a planar image including a virtual object OBJs or OBJo);  
set at a position specified by a user on the virtual object, a manipulation point used to manipulate the virtual object (FIGS. 2-3 and 6 and Paragraph 0075-0076 show setting a position according to the operation on the touch panel 341 or using an analog stick on the virtual object OBJo a manipulation point used to manipulate the virtual object along To and moving the virtual object OBJs along one of the plurality of moving paths T1 through T8); 
set a current position of the manipulation point as a start point of moving the virtual object in response to a start instruction of moving issued by the user (FIGS. 2-3 and 6 and Paragraph 0075-0076 show setting a position according to the operation on the touch panel 341 or using an analog stick on the virtual object OBJo a manipulation point used to manipulate the virtual object along To and moving the virtual object OBJs along one of the plurality of moving paths T1 through T8); 
display a plurality of guide lines through the start point for guiding to move the virtual object (FIGS. 2-3 and 6 and Paragraph 0075-0076 show setting a position according to the operation on the touch panel 341 or using an analog stick on the virtual object OBJo a manipulation point used to manipulate the virtual object along To and moving the virtual object OBJs along one of the plurality of moving paths T1 through T8). 
Hirosawa at least implicitly teaches the claim limitation: 
detect a movement of the manipulation point from the start point performed by the user (Paragraph 0059 “the touch panel 341 detects the position of the input provided to a predetermined input surface” and Paragraph 0076 “the operation object OBJo is caused to move to a position on the movement path To corresponding to the direction indicated by the analog stick with respect to the center of the circular movement path To”); 
select one of the plurality of guide lines based on a direction of the detected movement (Horosawa teaches at Paragraph 0075 that a movement path To of the operation object OBJo is provided in a circular manner on the end surface of the cylinder and at Paragraph 0077 that the operation object OBJo is configured to move along the linear circular movement path To or the circular movement path To. Alternatively, the operation object OBJo can freely move in accordance with a user operation not only on a straight line or a curved line but also on a plane set as a movement-allowed range. Horosawa teaches a counter-clock-wise guide line and a clock-wise guide line at FIG. 6 so that a counter-clock-wise circular path and a clock-wise circular path have been taught. Since the operation object OBJo can freely move, the operation object OBJo can also freely move along the inner circular path as one of the ordinary skill in the art recognized from the teaching of FIG. 6 and Paragraph 0077. 
Horosawa shows at FIG. 2 or FIG. 6 at least two guide lines along with the movement path To and Paragraph 0063 “the operation object OBJo is allowed to move along a movement path To provided so as to extend in a left-right direction in the virtual world indicated by outline arrows shown in FIG. 2 and moves to the position on the movement path To overlapping the touch position of a touch operation on the touch panel 341” and Paragraph 0076 “the operation object OBJo is caused to move to a position on the movement path To corresponding to the direction indicated by the analog stick with respect to the center of the circular movement path To”); and 
move the virtual object along the selected one of the plurality of guide lines (FIG. 2 or FIG. 6 shows at least two guide lines along with a movement path To and Paragraph 0076 “the operation object OBJo is caused to move to a position on the movement path To corresponding to the direction indicated by the analog stick with respect to the center of the circular movement path To”). 
Malia-provisional teaches the claim limitation: 
detect a movement of the manipulation point from the start point performed by the user (Malia-provisional teaches at Paragraph 0010 a touch surface having one or more sensors detecting intensities of contacts with the touch-sensitive surface and at FIGS. 7U-7V-7W and Paragraph 0201 a tap input is detected at a location on touch screen display 112 that corresponds to decal insertion control 7016 and at FIG. 7U and Paragraph 00203 that an input by contact 7086 is detected at a location on touch screen display 112 that corresponds to decal object 7084 and the contact 7086 moves along a path indicated by arrows 7088, 7090, and 7092 and as the contact 7086 moves, decal object 7084 is dragged by contact 7086 such that movement of decal object 7084 corresponds to movement of contact 7086. 
Malia-provisional teaches at Paragraph 00286 that the virtual decal object 7084 changes as the object is moved over the surface of sofa 7060 and onto floor 7004 and the manipulation point 7086 performed by the user along one of the guide lines 7088/7090/7092 and at FIG. 7AA the manipulation point 7100 performed by the user along one of the guide line 7102); 
select one of the plurality of guide lines based on a direction of the detected movement (Malia-provisional teaches at Paragraph 0010 a touch surface having one or more sensors detecting intensities of contacts with the touch-sensitive surface and at FIGS. 7U-7V-7W and Paragraph 0201 a tap input is detected at a location on touch screen display 112 that corresponds to decal insertion control 7016 and at FIG. 7U and Paragraph 00203 that an input by contact 7086 is detected at a location on touch screen display 112 that corresponds to decal object 7084 and the contact 7086 moves along a path indicated by arrows 7088, 7090, and 7092 and as the contact 7086 moves, decal object 7084 is dragged by contact 7086 such that movement of decal object 7084 corresponds to movement of contact 7086. 
Malia-provisional teaches at FIGS. 7U-7V-7W the manipulation point 7086 performed by the user along one of the guide lines 7088/7090/7092 and at FIG. 7AA the manipulation point 7100 performed by the user along one of the guide line 7102 and Paragraph 00206 that emoji object 7098 is dragged by contact 7100 such that the movement of emoji object 7098 corresponds to movement of contact 7100 along a path indicated by arrow 7102); and 
move the virtual object along the selected one of the plurality of guide lines (Malia-provisional teaches at FIGS. 7U-7V-7W the manipulation point 7086 performed by the user along one of the guide lines 7088/7090/7092 and at FIG. 7AA the manipulation point 7100 performed by the user along one of the guide line 7102 and Paragraph 00206 that emoji object 7098 is dragged by contact 7100 such that the movement of emoji object 7098 corresponds to movement of contact 7100 along a path indicated by arrow 7102). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have combined the features of manipulating the virtual object along the path with the movement direction indicated by one of the arrows (guide lines) of Malia-provisional with the features of manipulating a virtual object along a path with a movement direction indicated by one of the arrows of Hirosawa as the path direction may be freely generated according to the user’s manipulation direction. One of the ordinary skill in the art would have been motivated to have provided the predetermined guide lines or the freely generated guide lines for the virtual object to move along a path guided by the one or more of the guide lines. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of guide lines are straight lines and the virtual object is linearly moved along the selected one of the straight lines. 
However, Hirosawa further teaches the claim limitation that the plurality of guide lines are straight lines and the virtual object is linearly moved along the selected one of the straight lines (Horosawa teaches at FIG. 2 or FIG. 6 shows at least two guide lines along with the movement path To and Paragraph 0063 “the operation object OBJo is allowed to move along a movement path To provided so as to extend in a left-right direction in the virtual world indicated by outline arrows shown in FIG. 2 and moves to the position on the movement path To overlapping the touch position of a touch operation on the touch panel 341” and Paragraph 0076 “the operation object OBJo is caused to move to a position on the movement path To corresponding to the direction indicated by the analog stick with respect to the center of the circular movement path To”). 
Re Claim 3: 
The Claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of guide lines are circles and the virtual object is rotated along the selected one of circles. 
However, Hirosawa further teaches the claim limitation that the plurality of guide lines are circles and the virtual object is rotated along the selected one of circles (Horosawa teaches at Paragraph 0075 that a movement path To of the operation object OBJo is provided in a circular manner on the end surface of the cylinder and at Paragraph 0077 that the operation object OBJo is configured to move along the linear circular movement path To or the circular movement path To. Alternatively, the operation object OBJo can freely move in accordance with a user operation not only on a straight line or a curved line but also on a plane set as a movement-allowed range. Horosawa teaches a counter-clock-wise guide line and a clock-wise guide line at FIG. 6 so that a counter-clock-wise circular path and a clock-wise circular path have been taught. Since the operation object OBJo can freely move, the operation object OBJo can also freely move along the inner circular path as one of the ordinary skill in the art recognized from the teaching of FIG. 6 and Paragraph 0077. 
Horosawa shows at FIG. 2 or FIG. 6 at least two guide lines along with the movement path To and Paragraph 0063 “the operation object OBJo is allowed to move along a movement path To provided so as to extend in a left-right direction in the virtual world indicated by outline arrows shown in FIG. 2 and moves to the position on the movement path To overlapping the touch position of a touch operation on the touch panel 341” and Paragraph 0076 “the operation object OBJo is caused to move to a position on the movement path To corresponding to the direction indicated by the analog stick with respect to the center of the circular movement path To”). 
Re Claim 10: 
The claim 10 is in parallel with the claim 1 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 1. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, in the moving, the virtual object is moved linearly along the manipulation axis, corresponding to a movement of the manipulation point.
The claim 11 is in parallel with the claim 2 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, in the moving, the virtual object is moved rotationally by using the manipulation axis as a rotation axis, corresponding to a movement of the manipulation point.
The claim 12 is in parallel with the claim 3 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 3.  
Re Claim 19: 

The claim 19 further recites a non-transitory storage medium storing a program causing a computer to execute an information processing method. 
However, Hirosawa further teaches the claim limitation that a non-transitory storage medium storing a program causing a computer to execute an information processing method (Paragraph 0107 “the game processing described above can be performed by a processor….in an information processing system including at least one information processing apparatus…the processing indicated in the flow chart described above is performed as a result of the control section 31 of the game apparatus 3 executing a predetermined game program” and Paragraph 0110 “it is possible to provide the various functions described above by causing a computer or the like to load a game program from the storage medium and execute it”). 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that, in the moving, the virtual object is moved linearly along the manipulation axis, corresponding to a movement of the manipulation point. 
The claim 20 is in parallel with the claim 2 in a form of non-transitory storage medium. The claim 20 is subject to the same rationale of rejection as the claim 2. 

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa et al. US-PGPUB No. 2014/0106885 (hereinafter Hirosawa) in view of Malia et al. US-PGPUB No. 2020/0106965 (hereinafter Malia based on the provisional application . 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the manipulation axis includes a plurality of axes, and wherein the moving unit is configured to select, corresponding to a position of the manipulation point, an axis to be used as the rotation axis, from the plurality of axes.
However, Calabrese/Murphy further teaches the claim limitation that the manipulation axis includes a plurality of axes, and wherein the moving unit is configured to select, corresponding to a position of the manipulation point, an axis to be used as the rotation axis, from the plurality of axes (Calabrese teaches at FIG. 3 and Paragraph 0024 that when the user desires to stretch the vertical object by increasing its horizontal size, the user may target particular points on the sides of the virtual object. Similarly, if the user desires to rotate the virtual object about a horizontal or vertical axis, then the user may target points on the vertical or horizontal sides of the virtual object. Murphy teaches at Paragraph 0085 that the virtual object is caused to translationally move along an x-axis). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object along one of the plurality of axes of Calabrese and Murphy to have rotating or translating the virtual object along one of the plurality of axes. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object along the predetermined one of the plurality of axes. 
Re Claim 5: 

However, Calabrese further teaches the claim limitation that the plurality of guide lines include three axes (Calabrese teaches at Paragraph 0040 a similar change in the length of the reference line relative to a third axis perpendicular to both the horizontal and vertical axes may cause a corresponding change in size of the virtual object relative to that dimension. Murphy teaches at FIGS. 7-8 that the manipulation is performed along one of the three axes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object along one of the plurality of axes of Calabrese and Murphy to have rotating or translating the virtual object along one of the plurality of axes. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object along the predetermined one of the plurality of axes. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the manipulation axis includes a plurality of axes, and wherein, in the moving, an axis to be used as the rotation axis is selected, based on a position of the manipulation point, from the plurality of axes.
The claim 13 is in parallel with the claim 4 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 4. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the manipulation axis includes three axes.
. 

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa et al. US-PGPUB No. 2014/0106885 (hereinafter Hirosawa) in view of Malia et al. US-PGPUB No. 2020/0106965 (hereinafter Malia based on the provisional application 62/739,178’s filing date); and Calabrese et al. US-PGPUB No. 2018/0143693 (hereinafter Calabrese). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image including the virtual object is a composite image of the virtual object and an image of a real space. 
Calabrese further shows at FIG. 1 that the image including the virtual object is a composite image of the virtual object and an image of a real space. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object in the AR space of Calabrese to have rotating or translating the virtual object in the AR space. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object in the AR space. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display device is a head mounted display.

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of manipulating the virtual object in the AR space of Calabrese to have rotating or translating the virtual object in the AR space displayed on the HMD. One of the ordinary skill in the art would have been motivated to have provided a manipulation of the virtual object in the AR space displayed on the HMD. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the image including the virtual object is a composite image of the virtual object and an image of a real space.
The claim 15 is in parallel with the claim 6 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 6. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the display device is a head mounted display.
The claim 18 is in parallel with the claim 9 in a method form. The claim 18 is subject to the same rationale of rejection as the claim 9. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa et al. US-PGPUB No. 2014/0106885 (hereinafter Hirosawa) in view of Malia et al. US-PGPUB No. 2020/0106965 (hereinafter Malia based on the provisional application 62/739,178’s filing .  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the manipulation point is set as an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object. 
Matsui et al. US-PGPUB No. 2008/0030461 teaches at FIG. 2 and Paragraph 0160-0162 the claim limitation that the manipulation point is set as an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object. Matsui’s input device when applied to Calabrese’s HMD device would have modified the manipulation of the virtual object using Matsui’s laser beam. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a laser pointer to emit a laser beam to have selected an object viewed by the HMD. One of the ordinary skill in the art would have modified the input device of Calabrese by the input device of Matsui to have provided another input device to have set the manipulation point of the virtual object. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that, in the setting, an intersection of a laser beam from a virtual laser device manipulated by the user and the virtual object is set as the manipulation point.
The claim 16 is in parallel with the claim 7 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 7. 

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa et al. US-PGPUB No. 2014/0106885 (hereinafter Hirosawa) in view of Malia et al. US-PGPUB No. 2020/0106965 (hereinafter Malia based on the provisional application 62/739,178’s filing date); Calabrese et al. US-PGPUB No. 2018/0143693 (hereinafter Calabrese) and Wang et al. US-PGPUB No. 2018/0120944 (hereinafter Wang).  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display device and the information processing apparatus are connected wirelessly. 
Calabrese does not teach, but Wang et al. US-PGPUB No. 2018/0120944 teaches at Paragraph 0041-0042 the claim limitation the display device and the information processing apparatus are connected wirelessly (Wang teaches that the display device 82 and the computing device 80 are connected via a wireless connection). Wang’s wireless connection between the display device and the information processing apparatus when applied to Calabrese allows the virtual object displayed on the HMD to be manipulated in an apparatus comprising the HMD and the computing device in a wireless connection. 
It would have been obvious to one of the ordinary skill in the art to have separated the different components of the computer system such as the display system and the logic machine into different hardware devices communicated wirelessly. One of the ordinary skill in the art would have implemented the components of the computer system either integrally or separately. 
Re Claim 17: 

The claim 17 is in parallel with the claim 8 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613